Citation Nr: 1428563	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  13-28 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to August 1962.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.

In an August 2013 rating decision, the RO adjudicated the appellant's claims for accrued benefits.  In an April 2014 decision, the RO denied the appellant's claim for death pension.  To date, the appellant has not expressed disagreement with any of those decisions.

Documents contained on the Virtual VA paperless claims processing system include May and June 2012 correspondence with a Congressional representative regarding the Veteran's service connection claims, a December 2012 statement by the Veteran's wife included with a claim for DIC benefits, an April 2013 claim for accrued benefits, and an April 2014 decision denying entitlement to nonservice-connected death pension.  Other documents on Virtual VA are duplicative of the evidence of record.  The Veterans Benefits Management System (VBMS) does not include any relevant documents.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran's death certificate lists the Veteran's immediate cause of death as pneumonia, and the underlying cause as Clostridium difficile.  The other listed significant conditions contributing to death but not resulting in the underlying cause were dysphagia with a feeding tube, failure to thrive, and chronic kidney disease.  

The death certificate lists the place of death as Virginia Beach Healthcare and Rehabilitation Center.  In November 2012, the appellant provided a signed authorization for VA to obtain the Veteran's treatment records from that facility.  In January 2013, the RO sent a request for the Veteran's treatment records.  No treatment records are of record from the Virginia Beach Healthcare and Rehabilitation Center, and the record does not indicate that they are unavailable.  On remand, the AOJ should obtain the Veteran's treatment records from the Virginia Beach Healthcare and Rehabilitation Center, to include the records of treatment regarding the Veteran's death.

The April 2014 supplemental statement of the case indicates that medical records from Rappahannock General Hospital dated December 1999 to December 2011 were of record and reviewed by the RO.  However, there do not appear to be treatment records dated prior to June 2008 associated with the claims file or the virtual systems.  On remand, the AOJ should associate all treatment records from Rappahannock General Hospital with the claims file.

In a May 2012 statement in support of his pending service connection claims, the Veteran requested that his treatment records from the Hampton, Virginia VA Medical Center dated from 1970 to the present be obtained.  No VA treatment records are associated with the claims file.  On remand, the AOJ should obtain all outstanding VA treatment records.

In May 2011, Maryview Medical Center submitted a response to a records request in relation to the Veteran's claims for service connection indicating that it did not have a record of treating the Veteran, but that if he had been treated for psychiatric disorders, the Maryview Behavioral Medicine Center should be contacted to request those records.  The Veteran's March 2011 authorization form indicated that he received treatment from Maryview for psychiatric disorders.  However, the record does not indicate that treatment records were requested from the Maryview Behavioral Medicine Center.  Also, in April 2012, the RO requested treatment records from a Dr. Prince in relation to the Veteran's service connection claims.  No treatment records are of record from Dr. Prince, and the record does not indicate that they are unavailable.  On remand, the AOJ should obtain the Veteran's treatment records from the Maryview Behavioral Medicine Center and Dr. Prince.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the appellant for current VA Forms 21-4142 for the release of the Veteran's treatment records from the Virginia Beach Healthcare and Rehabilitation Center, Maryview Behavioral Medicine Center, and Dr. Prince, as well as for any other pertinent private providers.  The AOJ should undertake appropriate development to obtain the outstanding treatment records pertinent to the appellant's claim, particularly the treatment records regarding the Veteran's death, and treatment records from any other private providers as identified by the appellant.  The appellant's assistance should be requested as needed.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the appellant and her representative of the status of the Veteran's records, and give the appellant the opportunity to obtain the records on her own.

2. The AOJ should obtain all outstanding VA treatment records, to include treatment records from the Hampton, Virginia VAMC from 1970 until the Veteran's death in 2012.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, and advise the appellant and her representative of the status of the Veteran's records.

3. The AOJ should ensure that all treatment records from Rappahannock General Hospital are associated with the claims file, particularly any treatment records dated prior to June 2008, as referenced in the April 2014 SSOC.

4. The AOJ should conduct any other development deemed appropriate.

5. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the appellant and her representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



